Citation Nr: 1539819	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  06-03 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a gastric disorder, including gastroesophageal reflux disease (GERD), diverticulitis, and Barrett's esophagitis, to include as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for a colon disability, to include as a result of exposure to ionizing radiation.

3.  Entitlement to an evaluation of actinic keratoses with lentigines and seborrheic keratoses, with basal cell carcinoma, in excess of 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to September 1954.  His death certificate indicates that he died on April [redacted], 2014.  The Appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2004 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The September 2011 rating decision granted service connection for the skin disability and assigned a noncompensable rating.  The Veteran submitted a notice of disagreement (NOD) to the assigned rating.  See February 2012 correspondence.  In a January 2014 rating decision, the RO increased the rating for the Veteran's skin disability from noncompensable to 10 percent effective May 19, 2004.  The United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matter remains in appellate status.

Nonetheless, there has been no Statement of the Case issued for the Veteran's skin disability.  A Supplemental Statement of the Case was issued in June 2013 that purportedly addressed the issue of entitlement to service connection for gastritis and irritable bowel syndrome, but the reasons and bases of which discussed the skin condition.  Because a proper Statement of the Case has not been issued, the Board does not have jurisdiction over the issue.  See 38 U.S.C.A. § 7105(d)(West 2014).  Therefore, a remand is warranted for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Appellant's claims.  See 38 C.F.R. § 19.9 (2015).  In this regard, the Appellant has claimed that the Veteran's gastric and colon disabilities are the result of his exposure to ionizing radiation while stationed on Eniwetok Atoll in the Marshall Islands.  Even though these claims are related to ionizing radiation, the Board must also consider a direct causation theory of service connection.  See Davis v. Brown, 10 Vet App 209, 211 (1997); Rucker v. Brown, 10 Vet App 67, 71 (1997).  In that regard, AOJ development is insufficient.  Most notably, apart from an August 1954 report of a separation examination, there are no service treatment records (STR's) of record, and it does not appear such were requested.  Accordingly, the AOJ should attempt to obtain STR's in accordance with VA regulations.  

Moreover, the April 2011 medical opinion rendered pursuant to the January 2010 Board remand fails to address a possible direct nexus to service, despite the remand instructions to provide an opinion as to whether the disabilities are attributable "to military service generally."  Instead, the opinion addressed only a nexus with regards to exposure to ionizing radiation.  As the VA medical opinion does not substantially comply with the Board remand directive, an addendum opinion must be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998).

Next, the Veteran's personnel records show that he served on Eniwetok in the Marshall Islands from March 1953 through March 18, 1954.  VA regulations show the official operational period of the atmospheric detonation (underwater nuclear detonation) of Operation Castle included the period from March 1, 1954 through May 31, 1954.  See 38 C.F.R. § 3 309(d)(v)(J).  Thus, there is evidence supporting the Veteran's participation in a radiation-risk activity.

VA has established special procedures to follow for those seeking compensation for diseases related to exposure to ionizing radiation in service that do not become manifest until after military service.  See 38 C.F.R. § 3.311 (2015).  The regulation provides that in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. §  3.311.  First, there must be a showing that the veteran suffers from a radiogenic disease.  Once a claimant has established a diagnosis of a radiogenic disease within the specified period, and claims that the disease is related to radiation exposure while in service, VA must then obtain a dose assessment.  38 C.F.R. §  3.311 (a)(2015).  After it is determined by the dose assessment that the veteran was exposed to radiation, the AOJ is then required to refer the case to the Under Secretary for Benefits for further consideration.  38 C.F.R. §  3.311 (b) 2015).  VA regulations note that even if a claim is based on a disease other than one of those listed in paragraph (b)(2) of section 3.311,VA shall nevertheless consider the claim under the provisions of this section provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.   See 38 C.F.R. §  3.311(b)(4) (2015).

In this case, the April 2011 VA examiner opined that, with respect to the Veteran's tubular adenoma of the ascending colon, given enough time, there is the potential for the polyp to progress to cancer, and that "irradiation has played a role in the environmental factors for colonic disease."  Moreover, a December 2010 VA medical opinion stated that it is at least as likely as not that irradiation may have played a role in the Veteran's disability.  Accordingly, there is competent scientific or medical evidence that the claimed condition is a radiogenic disease.  Therefore, the development procedures for radiogenic diseases set forth in 38 C.F.R. § 3.311 must be followed.

Finally, as noted in the Introduction section above, a Statement of the Case has not been issued for the issue of entitlement to an evaluation in excess of 10 percent for the Veteran's skin disability.  Although an ambiguous Supplemental Statement of the Case was issued, a Statement of the Case was not issued at any time.  See 38 U.S.C.A. § 7105(d)(West 2014).  Therefore, to afford the Appellant due process and to ensure jurisdiction is properly with the Board, remand is necessary for the issuance of a Statement of the Case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the Veteran's service treatment records.  If such records are not available the AOJ should make a finding as to whether further attempts to obtain such records would be futile and notify the Appellant that the records are unavailable.

2. Then, return the claims file to the examiner who conducted the April 2011 VA examination, if available, to provide the following opinions: 

a.  Is it at least as likely as not (50 percent probability or greater) that the diagnosed disability of GERD, or other digestive tract disorder, is a radiogenic disease, or attributable to ionizing radiation exposure during active service?  

b.  Is it at least as likely as not (50 percent probability or greater) that the diagnosed disability of GERD, or other digestive tract disorder, is related to the Veteran's active service other than as due to ionizing radiation exposure?

c.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's colon disorder is related to the Veteran's active service other than as due to ionizing radiation exposure?

A rationale for all opinions expressed should be provided.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

3. With respect to the claim of service connection for a colon disorder, in accordance with 38 C.F.R. §3.311(a)(2)(iii), forward the Veteran's records concerning his radiation exposure, including any service records, his statements and articles on file regarding radiation exposure, and any other information obtained from the above information request, to the Under Secretary for Health, for preparation of a dose estimate, to the extent feasible.  If a specific estimate cannot be made, a range of possible doses should be provided.  If more information from the Appellant is required regarding specifics of the Veteran's alleged exposure, she should be contacted and asked to provide the information.

Thereafter, as appropriate (if the above-requested development results in a positive dose estimate), refer the claim of service connection for a colon disorder to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(b) and (c). 

4. If upon completion of the above actions any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




